Title: From John Adams to Joshua Thomas, 20 December 1802
From: Adams, John
To: Thomas, Joshua,Jackson, William



Gentlemen
Quincy December 20th 1802

Nothing could afford me, more pleasure than to visit my Friends in Plymouth (where I formerly so much delighted to reside) on the 22d instant, according to your polite and obliging Invitation: but various circumstances will oblige me to denay myself that gratification.
I feel a well grounded conviction that the best principles of sure great and glorious Ancestors, are inherited by a large portion of the American People: And if the Talents, the Policy, the Address, the Power, the Bigotry and Tyranny, of Archbishop Land and the Court of Charles the first, were not able to destroy or discredit them in 1630 or 1635, there is little cause of apprehension for them, from the feeble Efforts of the frivolous Libertines, who are combining, conspiring and intriguing against them in 1802.—These Principles are a file, that has broken the teeth of many a Viper,—Or to borrow a figure from one of the Reformers, they are an Anvil which has broken to pieces or worn out, a long succession of hammers, of firmer metal, and more formidable weight, than any that have been or can be weilded by the present effeminate and profligate race of their Ennemies.—
While I concur in your Opinion, that sure free Constitution, and elective Government, can exist no longer than these principles, and must be destroyed in their fall; and although I have sometimes been Staggered in my faith for a moment by the license of Calumny, I still intertain a pleasing hope, that this Nation will long enjoy a continuance of felicity and prosperity under their pure principles and Representative Governments—
Your benevolent Wishes for my happiness, I with great Sincerity reciprocate to you, to the Town of Plymouth to the old Colony and to all who rejoice in the Day and Event, you So wisely celebrate.
John Adams—